COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-17-00437-CV


TEXAS ENERGY OPERATIONS, LC                                         APPELLANT

                                         V.

TEXOMA OIL TOOLS, INC.                                                APPELLEE
                                     ------------

          FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY
                     TRIAL COURT NO. 185,767-B

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellant’s Motion for Voluntary Dismissal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).

                                                    PER CURIAM


      1
       See Tex. R. App. P. 47.4.
PANEL: MEIER, GABRIEL, and KERR, JJ.

DELIVERED: February 8, 2018




                              2